 UNITED.-MINE WORKERSW. A. Boyle,GeorgeJ.Titler andJohn Owens, asagents for the International Union,UnitedMineWorkers ofAmerica and as members of the JointIndustryContractCommittee established by theNationalBituminousCoalWage Agreement of1950,and EdwardG. Fox, Quin Morton,III, andHamiltonK.Beebe as agents for the CoalOperators Signatory to the National BituminousCoalWage Agreementof 1950 and as Members ofthe Joint IndustryContractCommittee establishedby that AgreementandArthur J. Galligan andDixie Mining Company, Intervenor.Case 5-CE-6November 4, 1969SECOND SUPPLEMENTAL DECISIONAND ORDEROnAugust27,1963,theNationalLaborRelations Board issued its Decision and Order in theabove-entitledproceeding,concludingthattheProtectiveWage Clause of the National BituminousCoalWage Agreement of 1950, as amended, is anagreement prohibited by Section 8(e) of the Act,and ordering Respondents to cease and desist from(a)maintaining, enforcing, or giving effect to theclause, and (b) entering into, actively maintaining,and giving effect to or enforcing any other contractor agreement, express or implied, whereby operatorssignatory thereto agree to cease or refrain fromhandling, selling, transporting, or 'otherwise dealinginany of the products of any other employer orfrom doing business with any other person, inviolation of Section 8(e) of the Act.'On May 14, 1964, the Board received a motionfiled by Respondent- Unions; stating that on April 2,1964,theyhad negotiated and executed withrepresentatives of the Respondent Operators namedin the Board's Order a new agreement, known asthe Bituminous Coal Wage Agreement of 1950, asamended April 2, 1964, which agreement fully andcompletely supplanted and superseded the 1958Agreement. The Respondents' motion requested theBoard to determine that the 1964 Agreement wasnot violative of Section 8(e) of the Act, and thatRespondents therefore be adjudged to be incompliance with the Board's Order and that the casebe closed. On August 7, 1964, the Board issued aSupplemental Decision and Order Denying Motioninwhich it concluded that the 1964 Agreement wasnothingmore than an implied union signatoryagreement placing restrictions on subcontractingwhich are not "strictly germane to the economicintegrityof the principal work unit" and wastherefore not valid under Section 8(e) of the Act.Accordingly, the Respondent Unions' motion to beadjudged in compliance with the provisions of the'144 NLRB 228.479Board's Order was denied.2On August 4, 1965, the United States Court ofAppeals for the District of Columbia Circuitremanded the case to the Board for furtherconsideration.3 Subsequently, on March 3, 1966, theBoard, pursuant to the Court's remand, remandedthe case to the Regional Director for Region 5 withinstructions that a hearing be held before a TrialExaminer, for purposes of entering findings andconclusions,and to recommend an appropriateorder, after hearing evidence on three issues whichare set forth in the attached Trial Examiner'sDecision. On May 11, 1969, the Board granted themotion of Dixie Mining Company to intervene andthe proceeding came on for hearing in March 1967.On June 20, 1967, Trial Examiner Frederick U.Reel issued his Decision in the above-entitledproceeding, finding that the Respondents had notengaged in the unfair labor practices alleged in thecomplaint.Thereafter, theGeneralCounsel, theIntervenor, and Respondent Quin Morton III filedexceptions to the Trial Examiner's Decision, andsupporting briefs, and RespondentsW. A. Boyle,George J. Titler, and John Owens, as agents for theInternationalUnion,UnitedMineWorkers ofAmerica,filedcross-exceptionstotheTrialExaminer's Decision, and a supporting brief.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision,theexceptions,cross-exceptionsand briefs, its earlier Decision,Supplemental Decision, the Court's remand order,and the entire record in this case, and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner.The Court of Appeals remanded this case to theBoard for consideration of certain issues in the lightof the Board's characterization- of the ProtectiveWage Clause as "a union standards clause" and theCourt's holding in certain decisions that "such aclause would not ordinarily violate 8(e) so long as itwas germane to the economic integrity of theprincipalwork unit; or sought to protect andpreserve the work and standards [the Union] hasbargained for." In view of the Trial Examiner'sfindings and conclusions on the issues remanded tohim which we find are supported by the record inthis case, we find that the Protective Wage Clausewas adopted by the contracting parties in order toprotect and preserve the "unit work" of employeescoveredbythecontractbyprecludingthesubcontracting of "unit work" to operators who didnot maintain union standards.In so finding, we reject our dissenting colleague'sview that the clause plainly violates Section 8(e) initsapplication to single employer "work units"'148 NLRB 249.'350 F.2d 801.179NLRB No. 80 480DECISIONSOF NATIONALLABOR RELATIONS BOARDbecauseof its failure to distinguish between"substitute" and "supplemental" coal. First, as theTrialExaminer noted, the record contains noevidence as to the extent to which individual coalproducerswho sign the agreement enter intocontracts for the sale of coal other than that whichtheyproduce.Second, the record does containevidence that some individual coal producers-signatory and nonsignatory alike - do not engageinthepracticeofpurchasing coal from otherproducers to supplement their own production; thatitisa quite general practice for such, individualproducers to sell their entire production to theoperator- whether signatory or nonsignatory -from whom they lease the lands they mine; and thatsuch coal is subsequently prepared for sale and issold by the lessor-operator. In the light of thisevidence, we agree with the Trial Examiner that theparties' stipulation that "the purchasing of coal byone producer from another producer is an essentialmarketing practice within the industry" does notestablish the invalidity of the clause as applied tosingle employer "work units." Moreover, the Lewisaffidavitsubmittedinsupportof the abovestipulation indicates thatmany of the purchasesmade by one producer from another producerinvolve "substitute" coal.We also reject our dissenting colleague'sconclusion that the stipulation establishesa primafaciecase of violation of Section 8(e) as it is appliedto associationwide "work units," and that it wasincumbent on the Respondents to come forwardwith evidence rebutting suchprima faciecase.Asthe Trial Examiner found, the record discloses thatthe ostensible purpose of the clause is to prohibit thepurchaseof"substitute"coalbya signatoryoperator from operators whose labor conditionsenable them to sell more cheaply, and discloses, aswell,apotentiallywidespreadarea for lawfulapplication of the clause.In, our opinion, the incidence of "supplemental"coal purchases by members of multiemployer workunits reflected in this record is insufficient either toestablish that the parties entered into this clause toachieve a secondary objective or that its failure todistinguish between "substitute" and "supplemental"coal gives it a wider application than is required topermitachievementof the admittedly lawfulobjectiveofpreservingunitworkandworkstandards. The statistical evidence introduced by theGeneral Counsel to prove an unlawful application ofthe clause as to multiemployer units demonstratesthat at all times when operators in such units wereengaged in purchasing nonunit coal, the mines in theunit were producing at less than capacity, and thatin 3 of the 4 years the productive capacity of theunits involved exceeded the total amount of coalsold by operators in that unit. Only in 1 year did thetotalamount of coal sold exceed productivecapacity, and, then, only bya di minim isamount ofless than 2 percent. Obviously, the Union has alegitimate interest in restricting outside purchases ofnonunit coal in order to promote fuller mining ofexisting capacity,and in preventing operators frompurchasing"substitute"coalunder the guise of"supplemental"coal.Moreover, `itdoes not appearthat practical means exist whereby eitherthe Unionor operators within a particular multiemployer unitcan know at the time of any particular purchasethat it involves"supplemental"coal because there isno unit coal available or idle capacity within theunit.Thisisnot to say that the clause may not havebeen applied to purchases of coal which in hindsightmay be seen to have involved"supplemental" coal.It is to say that the evidence of such application ofthe clause as was produced by the General Counseldoes not constitutea prima faciecase that theclause is not germane to the economic integrity ofthe work units.Accordingly,and as this Board has accepted theCourt's viewof thelegality of protecting unit workthrough the medium of a union standards clause,4we find that the ProtectiveWage Clausedoes notcontravene Section 8(e),and we shall dismiss thecomplaint.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, and upon the entirerecord in this case, the National Labor RelationsBoard hereby orders that the complaint herein be,and it hereby is, dismissed.MEMBER JENKINS, concurring:Ihave previously indicated, at least with respectto the 80 cent welfare payment required per ton ofcoal purchased by union operators for resale onwhich the Union's 40-cent welfare payment had notbeen made, that the "work unit" which the clausesought to protect was nationwide in scope, and thatthe 80-cent clause therefore had a work protectionobject and did not violate the Act.Raymond O.Lewis,148NLRB 249. My colleagues, in findingthe protective wage clause presently before us doesnot violate the Act, now seemingly agree that it doesnot become unlawful simply because the work itprotectsmay be outside the scope of workperformed by the individual producer, or even by amultiemployer association of such producers. I haveno difficulty accepting this conclusion since it isembraced within my previously-stated view, above;itisunnecessary at this point for me to considerwhether the "work unit" protected by the wageclause is nationwide in scope as I found it to be inthecaseof the clause protecting the welfarepayments.Accordingly, I join in dismissing thecomplaint.CHAIRMAN MCCULLOCH, dissenting:Idisagreewith the decision to dismiss thecomplaint.'See for example,,S.E.McCormick, Inc,159 NLRB84,InternationalUnion,United MineWorkers ofAmerica,165 NLRB No 49 UNITED MINE WORKERS481This case was originally submitted to the Boardon an agreed statement of facts. A Board panelsfound that the ProtectiveWage Clause (PWC) inthecollective-bargainingagreementbetweenRespondents, and Union and Employers, violatedSection 8(e) of the Act.' The Board rejected theRespondents' argument that the PWC had a lawfulobject of preserving the work and work standards ofemployeescoveredbycollective-bargainingcontractsRather, the Board found, the purpose ofthe clause was "to create pressure conducive to theextension of the Union's contract to unorganizedproducers . ." in making these findings the Boardassumed, without deciding, that the contract unit,ratherthanthevariousassociationwideandsingle-employerunitscoveredby the NationalBituminousCoalWageAgreement,was theappropriate unit for purposes of deciding whetherthe object of the clause was to preserve work foremployees in the unit. In accordance with its findingofviolationof the Act, the Board orderedRespondents to cease giving effect to the PWC.Thereafter,RespondentUnion filed a motionwhich stated that the Union and RespondentEmployers had signed a new collective-bargainingagreement which no longer included the PWC, andrequested the Board to find that the new agreementwas not violative of Section 8(e), that the Board'sprevious order had been complied with, and that thecase be closed. A Board majority' denied the motionupon the ground that in place of the unlawful PWC,thecontractingpartieshad substituted anotherprovision (known as the 80-cent clause) which wasequally unlawful, and therefore there had been nocompliance with the Board's Order.8 The Board saidthat the new clause "realistically appraised, isnothingmore than an implied union signatoryagreementrestricting the subcontracting of work tooperators under contract with the UMW, withoutregard to unit considerations." As a preliminary tothisconclusion, theBoard rejected the Union'scontention that there existeda singleindustrywidebargaining unit, and instead found that the Union'snationalcontract covered a multiplicity of suchunits.Subsequently, the validity of the "80 centclause"was challengedina separateunfair labor practiceproceeding, and a Board majority' reaffirmed itsearlierconclusion that the "80 cent clause" wasinvalidunderSection 8(e) of the Act.'° The Boardmajority also reaffirmed its previous finding thattherewas no single industrywidebargaining unit,but rather a multiplicity of single employer andmultiemployerassociationbargainingunitscorresponding to the units for which spearatenegotiations are conducted with the Union. Further,the Board held, the `unit' for which subcontractingclauses may lawfully seek to preserve work are unitsappropriate for collective bargaining within themeaning of Section 9 of the Act."Meanwhile, the Union sought review of theBoard'sOrder in the PWC case." The Court ofAppeals remanded the case to the Board for thedeclared reason that it was uncertain of the Board'sfinding with respect to the "work unit."' E It pointedout that the Board's initial decision assumed thatthe unit consisted of the totality of workers coveredby the contract, whereas in the subsequent relatedproceeding the Board found that the proper unitsare the employees of the various multiemployergroups and individual operators with whom theUnion contracted. The Court also discussed some ofthe consequences which might result from different"work unit" findings.The Board accepted the remand and referred thecase back to the Regional Director with instructionsto arrange a hearing before a Trial Examiner toreceive additional evidence bearing on three issueswhich are set out in the attached Trial Examiner'sDecision. The Trial Examiner was then instructed toprepare and issue a Supplemental Decision based onthe evidence received at the reopened hearing as wellas on the record previously made, and in the light ofthe opinion of the court of appeals.The Trial Examiner has issued his SupplementalDecisionrecommending that the complaint bedismissed.My colleagues have adopted thisrecommendation. I think that the Trial Examiner iswrong in his findings and that the members of themajority are wrong in adopting them.The first question covered by the remand order oftheBoard was the scope of the "workunit" or"units" covered by the PWC The Trial Examinerfound,and amajority of Board members agree withhim, that the terms "work unit" and "bargainingunit" are synonomous. Hence there exists not one"workunit" but a multiplicity of such units, somecovering the employees of only a single employer,others covering multiemployer units of greater orless extent.The second question in the remand order iswhether employees in the "work units" have aprimary interest"inregulatingthepurchase of"supplemental coal" because employers in suchunits have the capability of producing all the coalrequired by an individual employerin the unit inordertofulfillhissalescommitments."Supplemental coal," the parties have stipulated, iscoalwhich an operator cannot produce from his'Chairman McCulloch, Members Rodgers and Leedom'144 NLRB 228'ChairmanMcCulloch,Members Fanning, Leedom, and Brown,Member Jenkins dissented'148 NLRB 249'ChairmanMcCulloch,MembersFanning,Brown,andZagona,Member Jenkins dissented"InternationalUnion,UMWA (DixieMining Company),165NLRBNo 49"144 NLRB 228"Lewisv N L R B, 350 F 2d 801 (CA.DC) 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDown facilities,eitherbecausehisfacilitiesareinadquate to produce the volume of coal required,or because they cannot produce the particular grade,quality,sizeormix of coals desired by theconsumer. Some of the employers also do notthemselves produce any coal for sale. These are"preparers" who purchase all their coal from others.As to "work units" which consist ofa singleemployer'semployees,whethertheseare"producers" or "preparers," the PWC by the verydefinitionof "supplemental" coal cannot have afunction of preserving the work for or the workstandards of the employees in the unit since theseemployersmustpurchase coal from others. As theCourt stated in remanding this case to the Board:But when an operator's sales contracts includegrades, types and qualities of coal he cannotproduce in his own mines, hemustpurchase"supplemental"coalfromotherproducers.Ordinarily such purchases would not appear tothreaten the employees' jobs. Failure of the clauseto distinguish substitute coal from supplementalcoal may give it wider application than is requiredforprotectionof the employees of any oneoperator.Accordingly, the PWC is plainly a violation ofSection 8(e) as to single-employer units.As to multiemployer units, the Trial Examinerconsidered only two of the larger multiemployerunits because the General Counsel was able to offerevidence only as to these two "after a year of tryingto come up with some meaningful figures whichwould relate to Point 2 of the remand." The TrialExaminer ruled that the General Counsel had theburden of proving the extent to which the PWCapplies to "supplemental" coal purchased by theemployers in each "work unit." I submit that theTrial Examiner was in error in failing to distinguishbetween ultimate burden and the burden of goingforward with the evidence. It seems obvious that ifthe employers in any "work unit" are able topurchase all the "supplemental" coal required fromother employers in the same unit, the Respondentsshould be able to produce the figures to support thiscontention. It is unreasonable to require the GeneralCounsel to produce statistics of employer sales,capacity, and purchases, which, as the fact proves, isan almost impossible task for him with his limitedand inexperienced personnel, when the Respondentswiththeirthoroughknowledge of their ownoperations and industry practice, are so much betterable to produce meaningful statistics." I do notmean to imply that because proof of violation of theAct is difficult, the burden shifts to a respondent toprovenon-violation.But I do think that thestipulationofthepartieswithrespectto"supplemental"coal, 14and the finding, in which theBoard majority concurs, that there are a multiplicityof "work units," is sufficient to establish,primafacie,that the PWC has a prohibited object inmultiemployer as well as single "work units" andthat the burden of going forward to offset thisprimafaciecase by showing that the PWC has alegitimateworkpreservationorwork standards functionshifted to Respondents, who are so much better ablethan the General Counsel to prove this by evidence.Respondents incontestably have not met this burden.Moreover, although the statistics adduced by theGeneral Counsel showing productive capacity andsales for two of the most important associationwideunits are in general valueless to prove the extent towhich the employers in theseunitsmust purchasecoal from nonunit sources,' S in one of these unitsduring 1963, total sales exceeded productive capacityby about 725,000 tons which is evidence that for thisyear,members of this association had to purchasesubstantial tonnages of coal from nonunitsources inorder to meet their commitments.16Because the PWC fails to distinguish between"substitute"and "supplemental" coal, its effectextendsbeyond protecting the work and workstandardsofemployees in the "workunits."Accordingly, I would affirm the Board'soriginalholding in the case and find that the PWC violatesSection 8(e) of the Act."CfPratt &WhitnevvNLRB,3101`2d 676 (C A 5)The Trial Examiner explicitly ignored the stipulation in reaching hisconclusion that the PWC was lawful At no time did Respondentsrepudiate the stipulation There is nothing in the Court's remand as I readit, that requires ignoring itOn the contrary,the court's opinion refers tothe facts included in the stipulation as data in the case There is everyreason therefore for accepting the stipulation as the parties intended itshould be accepted,as a statement of fact in lieu of evidence"A comparison of total "work unit" capacity and total "work unit"sales is not necessarily meaningful because,as the parties stipulated,certain purchasers may require a particular grade,quality, size or mix ofcoals which a vendor may not be able to supply from his own mines Totalcapacity may thus be meaningless unless employers in the "work unit" cansupply the different varieties of coal required by unit employer customersFurther, for a variety of reasons producing enterprises are rarely able tofunction at theoretical capacity over extended periods of time"The third question posed in the remand order need not be answeredbecause it was based on the assumption that the Board would find that the"work unit"included all employees covered by union contract The Boardmajority has found above that there is not one but a number of "workunits "TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFREDERICK V REEL, Trial Examiner. This proceedingwas heard at Washington, District of Columbia, on March30, and April 24 through 26, 1967, pursuant to remandfrom the National Labor Relations Board, which in turnacted pursuant to an order of the United States Court ofAppeals for the District of Columbia Circuit, remandingthe case to the Board ' Prior steps in the litigation arereported at 144 NLRB 228, 148 NLRB 249, and 350 F.2d801 I shall assume that all persons who have occasion toread, apply, or review this Decision are familiar with, andhave ready access to, the three decisions just cited, and Ishall endeavor to avoid unnecessary repetition of mattersset forth therein'The caption of the case has been amended to reflect substitution ofpartiesRespondent and the Board's granting of Dixie Mining Company'smotion to intervene UNITED MINE WORKERSUponthe entirerecord,includingmy observation of thedemeanorof the witnesses, and afterdue consideration ofthe briefs filed by General Counsel, by the Union (see 144NLRB at 229, fns. I and 2), by theIntervenor,and by theBituminousCoal Operators Associationasamicus curiae,Imake the followingSUPPLEMENTAL FINDINGS OF FACTA Events Since the Decision of the Court of AppealsThe Court of Appeals remanded the case to the Boardin a Decision issued August 4, 1965. On March 3, 1966,theBoard remanded the case to the Regional Directorwith instructions that a hearing be held before a TrialExaminer,who was to enter findings and conclusions, andto recommend as appropriate order,after hearing evidenceon the following three issues(1) the scopeof the "workunit" or"units",as thecase may be, covered by the Protective Wage Clause;(2) whether employees in the "work unit" or "units"have a"primary interest"in regulating the purchase of"supplementalcoal"becausetheunitincludesemployees of employers,who taken together,have thecapability of mining and producing all grades, typesand qualities of coal in the quantities which one oranother employer in that unit may be required topurchase in order to enable it to obtain and fulfill salesorders;(3)whether,notwithstanding the "primary interest"of employees in restricting the freedom of theiremployers to make purchases of "supplemental" and"substitute" coal, the ProtectiveWage Clause bearsonly an incidental relationship to protecting the workstandards provided in the National Bituminous CoalWage Agreement of 1950, as amended, because, eitherby effect or design, the Clause operates to compel theunorganized segment of the industry to becomesignatory to the AgreementOn May 11, 1966, the Board granted the motion of DixieMining Company to intervene in this proceeding.The proceeding came on for hearing inMarch 1967. Atthe hearing,General Counsel explained that the delaybetween the Board'sOrder remanding the case and theholding of the hearing was caused by the difficulties whichGeneral Counsel had experienced in collecting the datawhich he deemed necessary to introduce into the record toshed light on the issues raised in the order of remand.After introducing into evidence the data in question,General Counsel rested The balance of the hearing wasdevoted to evidence adduced by Intervenor and by theUnion.B The "work unit"The term "workunit" does not appearin the Act Thestatutedoes referto"theunitappropriate for thepurposesof collectivebargaining"and inlaborlaw jargonthatphrase has been simplified to "bargaining unit." Inthe instant case, the contract in question has been adoptedinseveral"units appropriatefor collectivebargaining."The facts establish that theBituminousCoal OperatorsAssociationand the SouthernCoal Producers Associationexecuted this contracton behalf oftheir members, so thatunder familiar principles each of those associationsconstitutes a single multiemployer appropriate bargainingunit.Othersmaller associations which signon behalf oftheirmemberslikewiseconstitutemultiemployer483bargaining unitsOther coal operators,independent of anyassociation,likewisesignedthiscontract,and theemployees of each of them likewise comprise appropriatebargaining units.If the Court of Appeals, from whose decision the Boardtooktheterm"workunit,"usedthetermasinterchangeable with "bargaining unit," then the "workunits"are, as described in the preceding paragraph, theemployees of all the employers in a particular employerassociationand the employees of each independentsignatory.The Union and the Bituminous Coal OperatorsAssociation are of the view, however,that the term "workunit"isnot synonymous with "bargaining unit,"and thatthe former embraces all of the bargaining units covered bythis contract.Intervenor likewise finds the "work unit" tobe different from "bargaining unit," arguing that the"work unit"islimited to the employees of a singleemployer, even in multiemployer bargaining units. GeneralCounsel and counsel for Respondent Morton take theview that"work unit"and"bargainingunit"aresynonymousThe term "work unit"in this context first appeared inDistrictNo 9 I A.M v. N L R.B.,315 F.2d 33, 36(C.A.D.C.per Fahy, J.). In that case, the "bargainingunit"was a multiemployer unit, and the court sustainedthe finding of a violation of Section 8(e) because thesanctionsof the contract in question ran againstemployers "not parties to a contract with" the Union. The"principal work unit"to which the court referred was thesinglemultiemployer unit. The case thus seems to militateagainst Intervenor'sconstruction(that"work unit" isconfined to employees of a single employer),but sheds nolight on whether the court viewed the term as implyingsomething different from "bargaining unit." Subsequentcases in which the court used the term"work unit,"quoting from theDistrict9 case, shed no further light onthe question.In the instant case, however, the court seemsto indicate that it is using the term as synonymous with"bargaining unit."The court states(350 F.2dat 802).The Board'scounsel assumes that the "work unit,"whichgoverns the application of Sec 8(e)here,consists of the employees of individual mine operators.But the Board'sopinion assumes that the unit is thetotality of workers covered by the contract,i.e.,workersrepresenting 74 to 79 per cent of national bituminouscoalproduction.Finally,inasubsequent,relatedproceeding, the Board found that the proper units arethe employees of the various multi-employer groups andindividual operators with whom the Union contracted.[Footnote omitted.]The last sentence just quoted refers to the Board'sSupplemental Decision of August7,1964,148NLRB249. In that Decision the Board stated that the contract"covers a multiplicity of bargaining units rather than asingle industrywide unit " As it is this language to whichthe court appears to refer when it uses the expression"proper units"in a paragraph dealing with"work unit,"this analysis would lead to the conclusion that the severalexpressions are synonymousOne difficulty with this approach is that it gives rise tothe question why, if the Board spoke so clearly in itsSupplemental Decision,did the court find it necessary toremand the proceeding to ascertain the Board's view. Thecourt refers to the Supplemental Decision as being only a"subsequent related proceeding,"and also refers to whatitregarded as a divergence between views expressed by theBoard in its original Decision and those expressed in itsbrief to the court.The Board itself, in its Supplemental 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDDecision, saidwithrespect to the "appropriate" or"bargaining" unit that in its original decision it "reserveddecision on this issue " 148 NLRB at 253. It may be thatthe court simply desired to have the Board reconsider theentirematter. In any event, upon such reconsideration. Ifind that for reasons indicated above, I cannot acceptIntervenor's argument that the "work unit" is limited toemployees of individual employersAlso, for reasonssimilar to those expressed by Trial Examiner Hunt inInternationalUnion, United Mine Workers,Case 5-CE-8,Icannot accept the Union's argument that all thesignatories constitute a single units I therefore find that"work unit" and "bargaining unit" are synonymous orcoextensiveC The Coal -ProducingCapacity of the UnitsThe Board's second question on the remand is whetherand to what extent each of the units here involved"includes employees of employers who, taken together,have the capability of mining and producing all [the] . .coal which one or another employer in that unit may berequired to purchase in order to obtain and fulfill salesorders " The phrasing of the question suggests that theBoard was concerned primarily if not exclusively with themultiemployer bargaining units. In any event, the recordcontains no evidence as to the extent to which individualcoalproducerswho sign the agreement enter intocontracts for the sale of coal other than that which theyproduceThe General Counsel, who bears the burden of provingthe illegality of the clause, stated at the hearing that hewas offering evidence on this point only with respect tothe two large employer associations because "they are theonly ones we could get after a year of trying to come upwith some meaningful figures which would relate to Point2 of the remand." In his brief, General Counsel arguesthat the independent producers buy "supplemental" aswell as "substitute" coal, and that the Protective WageClause is necessarily invalid insofar as it applies to theirpurchases of "supplemental" coal But the sole authoritycited for the fact that such producers', buy "supplemental"coal is the original stipulation which recites that "thepurchasing of coal by one producer from another producerisan essentialmarketing practice within the industry,"and that statement in turn refers for its support to theaffidavit of John L Lewis (Exhibit 19 attached to thestipulation)which recites that "in many instances" suchpurchases were of "substitute" and not of "supplemental"coalAs I see it, one of the reasons for the remand was togiveGeneral Counsel an opportunity to show to whatextenttheProtectiveWageClauseappliesto"supplemental" as well as to "substitute" coal. I cannotaccept his argument based on the original stipulation, thismaterial was before the Court of Appeals which sent thecase back for further evidence I turn, therefore, to thenew material offered by General Counsel pertaining to thepurchasesof coal by members of the two largestmultiemployer units.These statistics show that in the larger unit, theBituminous Coal Operators Association, in both 1962 and1963 (the last full years the Protective Wage Clause wasineffect), the productive capacity of themines in thatunit, over 100 million tons, exceeded the amount actuallyproduced by over 13 million tons, and exceeded theamount sold by approximately 5 million tons. In 1962 theproductive capacity of the mines in the Southern CoalProducersAssociation, somewhat over 28 million tons,exceeded their actual production by about 2 million tons,and exceeded the amount sold by about 400,000 tons. Butin 1963 the productive capacity of that group exceeded itsproduction by less than I million tons, and the amountsold exceeded productive capacity by about 725,000 tons.General Counsel argues that this last statistic proves thatthe ProtectiveWage Clause is operative in cases where theemployer is required to buy "supplemental" coalOnce again, however, merely establishing that theclausehas some applicability, in that purchases of"supplemental" coal occur in the industry, falls short, inmy judgment, of establishing the invalidity of the clause.The ostensible purpose of the clause is to prohibit thepurchase of "substitute" coal by a signatory operatorfrom operators whose labor conditions enable them to sellmore cheaply. This valid objective of preserving work forthe employees in the unit is not rendered invalid becausean occasional incidental effect is to inhibit the purchase ofcoalwhich the employees in the unit could not haveproduced The statistics cited above attest the validity ofthe clause, at least as applied in the major multiemployerunit, and in t year in the second largest unit The fact thatinlyear the clause also operated with respect to"supplemental" coal in the latter unit no more taints theentirematter with illegality than the incidental secondaryeffectof primary picketing destroys the legality of aprimary picket line The validity of the clause must turnon its overall impact, not on hindsight applications toparticular unitsThe statistics referred to above establishthat the clause has at least a potentially widespread lawfulapplication, and that compared with its apparently lawfulincidence, its arguably illegal application was minor andincidental.Even in the year when in one unit salesexceeded capacity by 725,000 tons, production was760,000 tons short of capacity, so that the impact of theclause even in such circumstances should in theory beequally divided between discouraging "substitute" coaland applying to necessary purchases of "supplemental"coal.The clause therefore appears to meet the test of validityimplied in the second issue remanded, and at least itsgeneral overall lawful application in this regard is suchthat General Counsel has failed to establish its invaliditymerely by showing, after the fact, that it may on occasionhave some "secondary" impactIntervenor urges that the Protective Wage Clause mustbe held invalid as applied to "preparers" of coal formarketing,who do not themselves mine or "produce"coalAll the coal handled by such nonproducers is"supplemental" coal in the sense that none of it could beproduced by the employees of the "preparer," as the latterisnot engaged in coal production. But the "preparers"described in this record sell their coal to larger coalproducers and distributors. Such purchasers, if signatoryto the contract, are properly concerned with whether thecoal which they purchase from the preparer was producedunder labor standards comparable to those set forth in thebasic contract.' Requiring the "preparer" to guarantee tohis customers that the coal he sells them was producedunder union standards does not establish any invalidity in'Examiner Hunt'sdecision was affirmedby theBoard, 165 NLRB No49, issued while this decision was being reproduced for issuance anddistribution'If the "preparer"sold to a nonsignatory,the ProtectiveWage Clausewould appear to be invalid as applied to the "preparer"But there is noshowing that preparers sell to nonsignatories UNITED MINE WORKERS485the ProtectiveWage Clause, but instead merely illustratesthe basic reason why the clause exists; namely, to preventthemarketingofcoalproducedunder substandardconditions to operators whose employees, employed underthe contract, are idled by the purchase of "substitute"coal.'D Does the Protective Wage Clause,by Intent orEffect,Compel the Unorganized Segment of theIndustry to Sign the Agreement'The Board in its original Decision in this matterexpressly rejected General Counsel'scontention that theProtectiveWage Clause bound the signatory operators topurchase coal only from each other 144 NLRB at 237,footnote 10The Board's Order remanding the caseimplies that the issue is open to reexamination,for theorder invites evidence on whether"either by effect ordesign, the Clause operates to compel the unorganizedsegment of the industry to become signatory to theAgreement."Both by "design"and by "effect"the ProtectiveWageClause manifestlyencouragesthe unorganized segment ofthe industry to become signatory to the agreement. Asignatory is presumed to be in compliance with theProtectiveWageClauseunlessanduntilhisnoncompliance is established by procedures provided inthecontract.As the clause requires signatories topurchase only coal mined or produced under conditions asfavorable to employees as those provided in the contract,purchase from another signatory affords the purchaserassurance that he is observing his contractual obligation.Indeed,itwould not be easy for nonsignatories to meetthe labor standards set in the basic contract,for amongthesestandards is participation in aWelfareandRetirementFund which nonsignatories would find itdifficult tomatchTestimony in the record shows whatwould be reasonably inferred in the absence of suchtestimony,namely, that employers who did not sign theagreement lost customers because of that failure to signThe question before me on remand,however, is notwhether the clause operated toencouragethe unorganizedsegment of the industry to become signatory to theagreement,butwhether it operated tocompelsuch aresult.Of course,ifno reasonable alternative existed tosuccumbingtothe"encouragement,"then"encouragement"ismerelyaeuphemismfor"compulsion."But this record suggests that reasonablealternatives did exist.Thus, when Intervenor had to stopselling coal to a signatory,Intervenor marketed its coalelsewhereOrvilleOney, a coal operator called as awitness by Intervenor,operated for a period of time as asignatory and for another period as a nonsignatory, andtestified that the change"didn'tmake any" difference inhisoperations or marketingOperator EdWorley, awitness for Intervenor,testified that cancellation of hiscontractwith the Union did not significantly affect hisoperations.Operators not signatory to the agreement maymarket their coal not only to other nonsignatory operatorsbutalso to consumers or to brokers dealing withconsumersIntervenor'switnessCloydMcDowell,presidentoftheHarlanCountyCoalOperators'Respondent Morton, called as a witness by Intervenor,testified that twocompanies with which he had been associated purchased"supplemental"but not"substitute"coalThe record does not establish from whom thecoalwas purchased or whether Morton'scompanies were part of amultiemployer bargaining unit, nor does it indicate the amount of coalpurchasedAssociation, testified that he could not think of anycompany which went out of business because it could notsell to signatory operators.Intervenor contends that the Union's real concern is notwith protecting the labor standards set up under the basiccontract,butwithbringingmore operators and theiremployees within its orbit, and that the basic purpose ofthe ProtectiveWage Clause is to drive the unorganizedsegment of the industry into the Union's arms rather thanto preserve labor standards In support of this theoryIntervenor introduced evidence intended to establish thatunion representatives permitted operators to sign the basicagreement with oral understandings that the operatorswould not live up to its termsWithout detailing theevidence, I note that the testimony in this respect ofRobertHolcomb,presidentof the Intervenor,wascontradicted by Union Representative Carson Hibbitts,and that Intervenor failed to substantiate Holcomb'sversion through the testimony of witness Ratliff, althoughHolcomb named Ratliff as having witnessed Hibbitt'salleged offerRatliff in turn testified to a similar offerallegedlymade to him by Union Representative Newsom,sincedeceased,butRatliffadmittedknowing thatNewsom lacked authority to negotiate any such oralagreementIntervenorproducedseveralwitnesseswho haddefaulted in their welfare fund payments under thecontract, and had been held liable in court to the trusteesof the welfare fund. They and other witnesses called byIntervenor also testified that they did not pay the unionwage scale, but there is no showing that any responsibleunion official agreed to their not doing so Assuming thatthey violated not only their welfare fund obligations butalso their basic wage obligations, the record in this casewarrants only the finding that the Union's failure to callthem to account for the latter failure stems from theUnion's lack of knowledge thereof and not from any oralagreement permitting variation from the contract terms.The Union would know of wage violations only if suchmatterswere brought to its attention through regularchannels, beginning with an employee's complaint to hisstewardBothGeneralCounsel and Intervenor find in thetestimony of Union Representative Hibbitts an admissionthat the purpose of the Protective Wage Clause was topromote union organization rather than to prevent theundercutting of labor standards Asked what he told localunion officials in 1958 as to the purpose of the clause,Hibbitts testifiedWe would sign a contract with these coal companiesand they would go out and lease out some land and buynon-union coal and throw it on the market as unioncoal and cut their own employees off And the coalcompanies were chiselling on their men It was put inthere to protect the union and protect the membershipof the unionIread that testimony as completely consistent with theavowed purpose of the clause, and consistent with othertestimony in the record before me and with the originalstipulation in this case, that the Protective Wage Clause isdirectedatrestoringemploymentopportunitiestoemployees covered by the contract which they were losingbecause cheaper labor was making it more profitable forsignatory operators to buy cheap coal than to producetheir own.Accordingly, I find that the ProtectiveWage Clausebearsmore than an incidental relationship to protectingthe work standards set in the basic agreement, and that itoperates to encourage, but not to compel, the unorganized 486DECISIONSOF NATIONALLABOR RELATIONS BOARDsegment of the industry to become signatory to theagreement 5RECOMMENDED ORDERThe complaint should be, and hereby is, dismissed.6CONCLUSIONS OF LAWIadopt the first two conclusions of law set forth by theBoard in its original Decision, 144 NLRB at 238, 239. 1amend the third conclusion there set forth by inserting theword"not"before"prohibited,"and the fourthconclusion by inserting the word "not" before "violated"and before "violating "'Such encouragement could,of course, result in violationsof the typefoundinI L G W U v N L R B,366 U S 731,but no issue with respectthereto is presented in this case'Should the Board disagree with my result and adhere to its originalview that the clause is invalid,Iwould suggest that the Board considereliminatingpar 2(a) of its Order relating to notice posting,as the clausehas not been in effect for severalyearsCfCurtiss-Wright Corporation145 NLRB 152, 157-158